  342 NLRB No. 35 
1Frans Joseph, Inc. and De Colores, Inc., Alter Egos 
and
 International Union of
 Painters and Allied 
Trades, District Council 57 of Western Pennsyl-
vania, AFLŒCIO, CLC. 
Cases 6ŒCAŒ33771 and  
6ŒCAŒ33911 
June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN AND 
MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the 
Respondents have failed to 
file an answer to the cons
olidated complaint.  Upon a 
charge, first amended charge, and second amended 
charge filed by the Union in Case 6ŒCAŒ33771 on No-
vember 13, 2003, and January 26 and February 25, 2004, 

respectively, and a charge and first amended charge filed 
by the Union in Case 6ŒCAŒ33911 on January 26, 2004 
and February 25, 2004, respectively, the General Counsel 

issued the consolidated complaint on February 27, 2004, 
against Frans Joseph, Inc. and De Colores, Inc., alter 
egos, the Respondent, alleging that it has violated Sec-

tion 8(a)(5), (3), and (1) of the Act.  The Respondent 
failed to file an answer.   
On April 5, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On April 8, 2004, 
the Board issued an order tr
ansferring the proceeding to 
the Board and a Notice to 
Show Cause why the motion 
should not be granted.  The Respondent filed no re-
sponse.  The allegations in the motion are therefore un-
disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board's Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was filed by March 12, 2004, all 
the allegations in the complaint would be considered 
admitted.  Further, the undisputed allegations in the Gen-

eral Counsel™s motion disclose that the Region, by letter 
dated March 23, 2004, notified the Respondent that 
unless an answer was received by the close of business 

on the third business day following receipt of the letter, a 
motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel's Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 On a date unknown to the General Counsel but particu-
larly within the knowledge of the Respondent, Respon-

dent De Colores was established by Respondent Frans 
Joseph and the Respondent as a disguised continuance of 
Respondent Frans Joseph, with substantially identical 

ownership, management, business purpose, operations, 
customers, and supervision. 
Based on the conduct described above, Respondent 
Frans Joseph and Respondent De Colores have been, at 
all material times, alter egos and a single employer 
within the meaning of the Act. 
At all material times, Respondent Frans Joseph, a 
Pennsylvania corporation w
ith an office and place of 
business located in Manor, Pennsylvania, herein called 
Respondent Frans Joseph™s facility, has been engaged in 
business as a painting and wallcovering contractor in the 

construction industry. 
At all material times, Respondent De Colores, a Penn-
sylvania corporation with an 
office and place of business 
located in Murrysville, Pennsylvania, herein called Re-
spondent De Colores™ facility, has been engaged in busi-
ness as a painting and wallcovering contractor in the 

construction industry. 
During the 12-month period ending October 31, 2003, 
Respondent Frans Joseph, in conducting its operations 

described above, provided services valued in excess of 
$50,000 to various customers, including Continental 
Building Systems, Inc. and Shawmut Design and Con-

struction, Inc., Pennsylvania corporations, which are 
themselves directly engaged in interstate commerce. 
During the 12-month period ending October 31, 2003, 
Respondent De Colores, in conducting its operations 
described above, provided services in excess of $50,000 

to various customers, including Continental Building 
Systems, Inc. and Shawmut Design and Construction, 
Inc., enterprises within the Commonwealth of Pennsyl-

vania, which are themselves directly engaged in inter-
state commerce. We find that the Respondent is an employer engaged 
in commerce within the meanin
g of Section 2(2), (6) and 
(7) of the Act, and that International Union of Painters 
and Allied Trades, District Council 57 of Western Penn-

sylvania, AFLŒCIO, CLC is a labor organization within 
the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following named persons oc-
cupied the positions set forth opposite their respective 
names and have been supervisors of the Respondent 

within the meaning of Section 2(11) of the Act and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 agents of the Resp
ondent within the meaning of Section 
2(13) of the Act: 
 Frank Blazetic Co-Owner
 and President, Re-
spondent Frans Joseph until De-
cember 31, 2002; 
Co-Owner and President, Re-
spondent, until December 31, 2002 
 Carl Good Co-Owner 
and Vice President, 
Respondent Frans Joseph; 
Co-Owner and Vice President, 
  Respondent; 
Member, Board of Directors, Re-
spondent De Colores; 
Member, Board of Directors, Re-
spondent; 
Manager, Respondent Frans Jo-
seph,  Respondent De Colores, and 
Respondent 
  In about mid-July 2003, the Respondent constructively 
discharged Bill Denelsbeck, Mark Smith, Don Kalina, 

Joseph Kovac, Bob Evans, and other employees of Re-
spondent Frans Joseph, whose identities are unknown to 
the General Counsel but whose identities are particularly 

within the knowledge of the Respondent.  The Union did 
not become aware of the constructive discharges until on 
or about October 1, 2003. 
Since about mid-July 2003, Respondent De Colores 
failed and refused to continue to employ Bill Denels-
beck, Mark Smith, Don Kalina,
 Joseph Kovac, Bob Ev-
ans, and other employees of Respondent Frans Joseph.  
The Union did not become aware of the failures and re-

fusals to continue to employ until on or about October 1, 
2003. 
The Respondent engaged in the conduct described 
above because the named employees formed, joined, and 
assisted the Union and engaged in concerted activities, 
and to discourage employees from engaging in these ac-

tivities, and to avoid the obligations of the collective-
bargaining agreement in e
ffect between Respondent 
Frans Joseph and the Respondent and the Union, de-

scribed below. 
At all material times, the Union has been the desig-
nated exclusive collective-ba
rgaining representative of 
certain employees of Respondent Frans Joseph and the 
Respondent (the unit), and has 
been recognized as such 
by Respondent Frans Joseph and the Respondent.  Such 

recognition has been embodied in a collective-bargaining 
agreement, the effective date
s of which are June 1, 2002 
through May 31, 2005. 
The unit, as set forth in the collective-bargaining 
agreement, constitutes a unit appropriate for the purpose 
of collective bargaining within the meaning of Section 
9(b) of the Act. 
At all material times, based on Section 9(a) of the Act, 
the Union has been the excl
usive collective-bargaining 
representative of the unit. 
Article XXIV of the collect
ive-bargaining agreement, 
entitled ﬁPreservation of Work/Evasion of Standards,ﬂ 
provides, in pertinent part: 
 If the Employer performs on-site construction 
work of the type covered by this Agreement, under 
its own name or the name of another, as a corpora-
tion, company, partnership, or other business entity, 

including a joint venture, wherein the Employer, 
through its officers, directors, partners, owners, or 
stockholders, exercises di
rectly or indirectly 
(through family members or otherwise), manage-
ment, control, or majority ownership, the terms and 
conditions of this agreement shall be applicable to 

all such work. 
 In about mid-July 2003, th
e Respondent ceased opera-
tion of Respondent Frans Joseph™s business, construc-
tively discharged employees Denelsbeck, Smith, Kalina, 
Kovac, Evans, and other employees of Respondent Frans 

Joseph, and transferred all of its business operations to 
Respondent De Colores. 
At all times since about mid-July 2003, Respondent De 
Colores and the Respondent failed and refused to con-
tinue to recognize and bargain collectively and in good 
faith with the Union as the exclusive collective-
bargaining representative of the 
unit, to continue in effect 
all of the provisions of the collective-bargaining agree-

ment, and to continue to employ the employees referred 
to above. 
The subjects described above relate to wages, hours, 
and other terms and conditions of employment of the unit 
and are mandatory subjects fo
r the purposes of collective 
bargaining. 
The Respondent engaged in the conduct described 
above without prior notice to the Union and without af-
fording the Union an opportunity to bargain with the 

Respondent with respect to this conduct and the effects 
of this conduct. 
In the alternative, at all 
times since about mid-July 
2003, the Respondent, by th
e conduct described above, 
failed to continue in effect all the terms and conditions of 
the collective-bargaining ag
reement, and specifically 
failed to adhere to article
 XXIV of the collective-
bargaining agreement. 
 FRANS JOSEPH
, INC
. AND DE COLORES, INC
. 3The Respondent engaged in the conduct described 
above without the Union™s consent. 
The terms and conditions of employment described 
above are mandatory subjects 
for the purposes of collec-
tive bargaining. 
CONCLUSIONS OF 
LAW By constructively discharging and failing to continue 
to employ employees Bill Denelsbeck, Mark Smith, Don 
Kalina, Joseph Kovac, Bob Evans, and other employees 
of Respondent Frans Joseph, the Respondent has dis-

criminated in regard to the hire or tenure, or terms and 
conditions of employment, of its employees, thereby 
discouraging membership in a labor organization in vio-
lation of Section 8(a)(3
) and (1) of the Act. 
By ceasing operation of Re
spondent Frans Joseph™s 
business, constructively discharging the employees re-
ferred to above, and transfer
ring all of its business opera-
tions to Respondent De Colores; by failing and refusing 

to continue to recognize th
e Union as the exclusive col-
lective-bargaining representative of the unit, to continue 
in effect all of the provisions of the collective-bargaining 

agreement, to continue to employ the employees referred 
to above, and specifically by failing to adhere to article 
XXIV of the collective-barg
aining agreement, the Re-
spondent has failed and refused to bargain collectively 
with the exclusive 
collective-bargaining representative of 
its employees, and has thereby engaged in unfair labor 

practices within the meaning 
of Section 8(a)(5) and (1) 
of the Act. 
The Respondent™s unfair labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the 
Act. REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 

and (1) by constructively discharging and failing and 
refusing to continue to employ employees Bill Denels-
beck, Mark Smith, Don Kalina,
 Joseph Kovac, Bob Ev-
ans, and other employees of the Respondent, we shall 
order the Respondent to offer these employees full rein-
statement to their former jobs, or if those jobs no longer 

exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights and privi-
leges previously enjoyed, and to make them whole for 

any loss of earnings and other benefits suffered as a re-
sult of the discrimination against them.  Backpay shall be 
computed in accordance with 
F.W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 173 (1987).   
The Respondent shall also be required to expunge 
from its files any references to the unlawful constructive 

discharges and failures to continue to employ, and to 
notify the discriminatees in writing that this has been 
done and that the discharges will not be used against 

them in any way. 
In addition, having found that the Respondent violated 
Section 8(a)(5) and (1) by 
since mid-July 2003 ceasing 
operation of Respondent Frans Joseph™s business, con-
structively discharging the employees referred to above, 
and transferring all of its business operations to Respon-
dent De Colores; by failing and refusing to recognize the 
Union as the exclusive collective-bargaining representa-

tive of the unit; by failing to continue in effect all of the 
terms and conditions set forth in the collective-
bargaining agreement, failing to continue to employ the 

employees referred to above, and specifically by failing 
to adhere to Article XXIV of the collective-bargaining 
agreement, we shall order the Respondent to recognize 

and bargain with the Union, and to abide by the terms of 
the agreement.  We shall also order the Respondent to 
make whole its unit employees for any loss of earnings 

and other benefits they have suffered as a result of the 
Respondent™s failure to comply with the agreement since 
mid-July 2003, in the manner set forth in 
Ogle Protection 
Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6
th Cir. 1971), with interest as prescribed in 
New Horizons 
for the Retarded
, supra. 
Further, in the event that
 the agreement provides for 
contributions to pension and benefit funds, we shall order 
the Respondent to make all contractually-required con-
tributions to these funds that have not been made since 
mid-July, 2003, including any additional amounts due 

the funds in ac
cordance with 
Merryweather Optical Co
., 
240 NLRB 1213, 1216 fn. 6 (1979).  The Respondent 
shall also reimburse unit employees for any expenses 

ensuing from its failure to make the required contribu-
tions, as set forth in 
Kraft Plumbing & Heating
, 252 
NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9
th Cir. 
1981).
1   ORDER The National Labor Relations Board orders that the 
Respondent, Frans Joseph, In
c. and De Colores, Inc., 
                                                          
 1 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fu
nd in lieu of the Respondent™s delin-
quent contributions during the period of the delinquency, the Respon-
dent will reimburse the employee, but the amount of such reimburse-

ment will constitute a setoff to the amount that the Respondent other-
wise owes the fund. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 4 Alter Egos, Manor and Murrysville, Pennsylvania, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a)  Constructively discharging and failing and refus-
ing to continue to employ employees Bill Denelsbeck, 
Mark Smith, Don Kalina, Joseph Kovac, Bob Evans, and 
other employees of the Respondent because they formed, 

joined, and assisted the Unio
n and engaged in concerted 
activities, to discourage employees from engaging in 
these activities, and to avoid the obligations of the collec-

tive-bargaining agreement in 
effect between the Respon-
dent and the Union, effective from June 1, 2002 through 
May 31, 2005. 
(b) Failing and refusing to continue to recognize and 
bargain with International Un
ion of Painters and Allied 
Trades, District Council 57 of Western Pennsylvania, 
AFL-CIO, CLC, as the excl
usive collective-bargaining 
representative of its employees in the unit set forth in the 

collective-bargaining agreement. 
(c) Ceasing operation of Respondent Frans Joseph™s 
business and transferring all of its business operations to 

Respondent De Colores, and failing and refusing to con-
tinue in effect all of the terms and conditions set forth in 
the collective-bargaining ag
reement, and specifically 
failing to adhere to article XXIV of the agreement.   
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Bill Denelsbeck, Mark Smith, Don Kalina, Joseph 
Kovac, Bob Evans, and other employees of the Respon-
dent full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 

without prejudice to their seniority or other rights or 
privileges previously enjoyed.   
(b) Make Bill Denelsbeck, Mark Smith, Don Kalina, 
Joseph Kovac, Bob Evans, and other employees of the 
Respondent whole for any loss of earnings and other 
benefits resulting from the unlawful constructive dis-

charges and failures to continue to employ, with interest, 
in the manner set forth in the remedy section of this deci-
sion. (c) Within 14 days from the date of this Order, remove 
from their records any refere
nces to the unlawful con-
structive discharges of, and failures to continue to em-

ploy, Bill Denelsbeck, Mark Smith, Don Kalina, Joseph 
Kovac, Bob Evans, and other employees of the Respon-
dent, and within 3 days ther
eafter, notify them in writing 
that this has been done and that the unlawful constructive 
discharges and failures to continue to employ will not be 
used against them in any way. 
(d) Recognize and, on reques
t, bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit employees on terms and conditions of employ-
ment. 
(e) Continue in effect all of the terms and conditions of 
the June 1, 2002 through May 31, 2005 collective-
bargaining agreement, and specifically adhere to article 
XXIV of the agreement. 
(f) Make whole the unit employees for any loss of 
earnings and other benefits they may have suffered as a 
result of its refusal since mid-July 2003 to continue in 
effect all of the terms and conditions of the collective-
bargaining agreement, with interest, as set forth in the 

remedy section of this decision. 
(g) Make all fund payments required by the collective-
bargaining agreement that have not been made since 

mid-July 2003, and reimburse unit employees for any 
expenses ensuing from its failure to make the require-
ment payments, in the manner set forth in the remedy 

section of this decision. 
(h) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(i) Within 14 days after service by the Region, post at 
its facilities in Manor and Murrysville, Pennsylvania, 
copies of the attached notice marked "Appendix."
2  Cop-
ies of the notice, on forms provided by the Regional Di-

rector for Region 6, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 

conspicuous places including 
all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facilities involved
 in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all 
current employees and former 
                                                          
 2If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 FRANS JOSEPH
, INC
. AND DE COLORES, INC
. 5employees employed by the Respondent at any time 
since midŠJuly 2003. 
(j)Within 21 days after service by the Region, file with 
the Regional Director a swor
n certification of a responsi-
ble official on a form provided
 by the Region attesting to 
the steps that the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-
tivities. 
 WE WILL NOT
 constructively discharge or fail and re-
fuse to continue to employ employees Bill Denelsbeck, 

Mark Smith, Don Kalina, Joseph Kovac, Bob Evans, and 
other employees, because they formed, joined and as-
sisted the Union and engaged in concerted activities, to 

discourage employees from engaging in these activities, 
and to avoid the obligations 
of the collective-bargaining 
agreement in effect between 
us and the Union, effective 
from June 1, 2002 through May 31, 2005. 
WE WILL NOT
 fail and refuse to continue to recognize 
and bargain with International Union of Painters and 
Allied Trades, District Co
uncil 57 of Western Pennsyl-
vania, AFL-CIO, CLC, as the exclusive collective-

bargaining representative of ou
r employees in the unit set 
forth in the collective-bargaining agreement. 
WE WILL NOT
 cease operation of Frans Joseph, Inc.™s 
business and transfer all of its business operations to De 
Colores, Inc., and fail to continue in effect all the terms 
and conditions set forth in the collective-bargaining 

agreement, and specifically fail to adhere to article XXIV 
of the collective-bargaining agreement. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Bill Denelsbeck, Mark Smith, Don Kalina, 
Joseph Kovac, Bob Evans, and other employees full rein-
statement to their former jobs or, if those jobs no longer 

exist, to substantially equivalent positions, without 
prejudice to their seniority or other rights or privileges 
previously enjoyed. 
WE WILL make Bill Denelsbeck, Mark Smith, Don Ka-
lina, Joseph Kovac, Bob Evans, and other employees 
whole for any loss of earnings and other benefits result-
ing from the unlawful constructive discharges and fail-
ures to continue to employ, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any references to the 
unlawful constructive discharges of, and failures to con-

tinue to employ, Bill Denelsbeck, Mark Smith, Don Ka-
lina, Joseph Kovac, Bob Evans, and other employees, 
and WE WILL, within 3 days 
thereafter, notify them in 
writing that this has been done and that the unlawful 
conduct will not be used against them in any way. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive collective-bargaining representa-
tive of the unit employees on terms and conditions of 
employment. 
WE WILL continue in effect all of the terms and condi-
tions of the June 1, 2002 through May 31, 2005 collec-
tive-bargaining agreement, a
nd specifically adhere to 
article XXIV of the agreement. 
WE WILL make whole the unit employees for any loss 
of earnings and other benefits they may have suffered as 
a result of our refusal since mid-July 2003 to continue in 
effect all of the terms and conditions of the collective-

bargaining agreement, with interest. 
WE WILL make all fund payments required by the col-
lective-bargaining agreement 
that have not been made 
since mid-July 2003, and reimburse unit employees for 
any expenses ensuing from our failure to make the re-
quired payments. 
 FRANS JOSEPH, INC. AND DE 
COLORES, INC., ALTER EGOS   